                 Case 1:19-cv-03619-VSB Document 29
                                                 28 Filed 06/26/19
                                                          06/25/19 Page 1 of 1

       NEW YORK                                                                                                     SHANGHAI
        LONDON                                                                                                       ATLANTA
      SINGAPORE                                                                                                     BALTIMORE
   PHILADELPHIA                                     FIRM and AFFILIATE OFFICES                                     WILMINGTON
       CHICAGO                                                                                                         MIAMI
  WASHINGTON, DC                                                                                                   BOCA RATON
  SAN FRANCISCO                                                                                                    PITTSBURGH
                                                FREDERICK D. (RICK) HYMAN
  SILICON VALLEY                                                                                                     NEWARK
                                                 DIRECT DIAL: +1 212 692 1063
       SAN DIEGO                                                                                                    LAS VEGAS
                                               PERSONAL FAX: +1 212 208 4521
      LOS ANGELES                              E-MAIL: RHyman@duanemorris.com                                      CHERRY HILL
        TAIWAN                                                                                                     LAKE TAHOE
        BOSTON                                       www.duanemorris.com                                            MYANMAR
       HOUSTON                                                                                                         OMAN
        AUSTIN                                                                                               A GCC REPRESENTATIVE OFFICE
                                                                                                                  OF DUANE MORRIS
        HANOI
  HO CHI MINH CITY
                                                                                                              ALLIANCES IN MEXICO
                                                                                                                  AND SRI LANKA




                                                                                      6/26/2019
June 25, 2019
                                                                           If, after reviewing the parties' submissions, I determine that oral
                                                                           argument is necessary, I will so notify the parties.
VIA ECF

Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Courtroom 518
New York, NY 10007

           Re:       Vale S.A. v. BSG Resources Limited, Case No. 19-cv-3619-VSB

Dear Judge Broderick:

        This firm represents Respondent BSG Resources Limited in this case. I write on
Respondent’s behalf respectfully to request oral argument on Respondent’s Cross-Motion to
Dismiss or, in the Alternative, to Adjourn the Decision on the Enforcement of the Award (ECF
No. 19). This case arises from a lengthy litigation history between the parties in the United
Kingdom and relates to a Chapter 15 bankruptcy petition pending in the Bankruptcy Court for
the Southern District of New York and an administration pending before The Guernsey Royal
Court. Oral argument will assist the Court in addressing the substantial legal and factual issues in
the parties’ briefing.

                                                                      Respectfully submitted,

                                                                      /s/ Frederick D. (Rick) Hyman
                                                                      Frederick D. (Rick) Hyman

cc:        Counsel of record




D UANE M ORRIS LLP
1540 BROADWAY        NEW YORK, NY 10036-4086                                        PHONE: +1 212 692 1000    FAX: +1 212 692 1020
